Citation Nr: 0028260	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-15 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement of the appellant to an apportionment of the 
veteran's disability compensation benefits on behalf of his 
children, D and S.  


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant


REMAND

The appellant and the veteran are divorced.  They had two 
children together, D and S.  Both children are minors, and 
both children reside with the appellant.  In the present 
case, the appellant seeks to obtain an apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation for service-connected disabilities that are 
currently rated 50 percent disabling.  The rate of pay of 
those benefits is calculated based upon the fact that the 
veteran is unmarried and has two dependents, D and S.  The 
appellant maintains that the veteran has not been reasonably 
discharging his responsibility for the children's support.  
She submitted evidence from a state agency that showed that 
from February 1998, the date of a court order modifying the 
veteran's child support obligation, to the date of the 
November 1999 hearing before the undersigned, the veteran had 
made only 10 of the 21 payments he was obliged to make under 
the court order, and that one of those payments was only 42 
percent of the amount it should have been.  The veteran has 
argued that he has been reasonably discharging his 
responsibility to support his children, and that to make any 
more payments would work a hardship on him.  The Board 
concludes that further due process development is necessary 
before rendering an equitable disposition in this appeal.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations.  Pursuant to 38 
C.F.R. § 19.102 (1999), when a Substantive Appeal is filed in 
a simultaneously contested claim, the content of the 
Substantive Appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment of potential payment of the 
benefit which is the subject of the contested claim.  38 
C.F.R. § 19.102; see 38 U.S.C.A. § 7105A (West 1991).  
Additionally, if a hearing is scheduled for any party to a 
simultaneously contested claim, the other contesting 
claimants will be notified and afforded an opportunity to be 
present. 38 C.F.R. § 20.713.

In the present case, the appellant's Substantive Appeal, VA 
Form 9, was received at the RO in July 1999.  It does not 
appear that the veteran was made aware of the contents of 
that Substantive Appeal.  See 38 C.F.R. § 19.102.  More 
significantly, on November 8, 1999, the appellant appeared at 
a video conference hearing before the undersigned at the 
Denver, Colorado, VA Regional Office (RO) and provided 
testimony in support of her appeal.  It does not appear that 
the veteran and his representative were provided with prior 
notice of the hearing, including an opportunity to be present 
at that hearing with a representative, as contemplated in 
contested claims.  See 38 C.F.R. § 20.713.  Nor does it 
appear that the veteran has been provided a copy of that 
hearing transcript.

Therefore, additional due process development is necessary.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with the following: 1) notice of the 
content of the appellant's Substantive 
Appeal, as well as the opportunity to 
respond thereto and 2) a copy of the 
November 1999 hearing transcript.

2.  Additionally, the RO should afford 
the veteran an opportunity to reply to 
the November 1999 transcript and to 
present testimony at a hearing.  If the 
veteran would like a hearing, the 
appellant also should be notified of the 
scheduled time, date, and place of the 
hearing, and be given an opportunity to 
be present at that hearing.

3.  The RO should afford the appellant 
and the veteran the opportunity to submit 
additional information regarding whether, 
and if so, how, the veteran has or has 
not reasonably discharged his 
responsibility for the support of D and 
S, in the past and in particular since 
the child support payment was received in 
October 1999.  

4.  The RO should afford the appellant 
the opportunity to submit information 
regarding whether D and S have 
experienced hardship.  

5.  The RO should afford the veteran the 
opportunity to submit additional 
information addressing whether 
apportionment of his VA compensation for 
the benefit of D and S would cause undue 
hardship to him or to the other persons 
in interest, if any.  

6.  After completion of the foregoing, 
the RO should then review the claims file 
and ensure that all contested claims 
procedures have been followed.  The RO 
should then review the claim based on any 
additional evidence.  If the 
determination remains adverse to the 
appellant and additional evidence has 
been presented, the parties should be 
provided with a supplemental statement of 
the case, and be given the appropriate 
time period in which to respond.

The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant or the veteran unless or 
until they receive further notice.  The appellant and the 
veteran have the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.B. Werdal
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



